Citation Nr: 1751017	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-48 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel


INTRODUCTION


The Veteran has active service in the U.S. Navy from August 1959 to October 1961. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development consistent with the instructions set forth below.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, a September 2016 VA audiology note reflects that the Veteran reported vertigo that began eight to ten years ago.  The assessment noted that due to the report of vertigo, nausea, and increased tinnitus, the Veteran may be a candidate for additional balance testing.  The plan was to refer the Veteran for vestibular testing and have a vestibular audiologist review the Veteran's history and test results.  An October 2016 VA otolaryngology report reflects that the Veteran was assessed with probable right ear Meniere 's disease.  A November 2016 VA addendum report reflects that an MRI was unremarkable as to the etiology of the Veteran's dizziness/vertigo.  The vestibular testing was suggestive of multiple etiologies to the dizziness (ocular, central vestibular and possibly peripheral vestibular).  

The precise etiology of the Veteran's complaints of dizziness, vertigo, aural fullness and nausea with occasional vomiting is unclear based on the evidence, and while the Veteran was assessed with probable right ear Meniere's Disease an opinion as to the etiology has not been ascertained.  Thus, the Veteran must be scheduled for a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to such examination, VA should obtain updated VA and private treatment records to ensure an adequate and full review of the record in rendering a medical opinion regarding the Veteran's claimed disability. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records dated from  January 2017 to the present.

2. Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records from his private treating physicians, including his primary care provider and any medical care provider who conducted balance testing and any other tests specifically related to the Veteran's dizziness, vertigo, aural fullness and nausea with occasional vomiting.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records (if such records exist).

3. After all additional available evidence has been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability relating to Veteran's claim of dizziness, vertigo, aural fullness and nausea with occasional vomiting, to include Meniere's disease.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner is requested to address the following:

(a) The examiner should render an opinion as to whether the Veteran's complaints of dizziness, vertigo, aural fullness and nausea with occasional vomiting are due to a definite diagnosis of a disability that is separate and distinct from his already service-connected bilateral hearing loss and/or tinnitus, or whether such complaints are merely a symptom or symptoms of these service-connected disabilities.

(b) If the examiner identifies a specific diagnosis related to the Veteran's complaints of dizziness, vertigo, aural fullness and nausea with occasional vomiting, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the identified disorder had its onset in service or is otherwise related to any injury, disease or event in service.

(c) If the examiner finds that a diagnosis of Meniere's disease or other disability manifested by dizziness, vertigo, aural fullness and nausea with occasional vomiting is appropriate, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that such disability (a) was caused, or (b) is aggravated by the Veteran's service-connected hearing loss and/or tinnitus.

(d) The examiner should also address the assessment in the October 2016 VA otolaryngology report of probable right ear Meniere's Disease, and opine whether it is as least as likely as not (i.e., 50 percent probability or greater) that such disability is related to any injury, disease or event in service.  

(e) The examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that probable right ear Meniere's Disease (a) was caused, or (b) is aggravated by the Veteran's service-connected hearing loss and/or tinnitus.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain with specificity the reasons for the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



